Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160442(81)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ZACHARY HAWKINS,                                                                                    Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                   SC: 160442                         Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                COA: 340338
                                                                   Wayne CC: 15-014421-CZ
  NORFOLK SOUTHERN RAILWAY
  COMPANY,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Nelson G. Wolff to appear and practice in this case under MCR 8.126(A) is
  GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 20, 2019

                                                                              Clerk